DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-8, 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipted by Kawasoe (USP 10,310,579).
Regarding claims 1, 7 and 13, Kawasoe’s figure 2 shows an intergrted circuit comprising: a first power domain circuit (25); a second power domain circuit (18); a supply circuit (circuit that supplies VDD) having a supply input and a supply output; a power management circuit coupled to: the first power domain circuit; the second power domain circuit; and the supply circuit; the power management circuit including: a regulator circuit (24), having a regulator input coupled to the supply output (VDD) and a regulator output coupled to the first power domain circuit (25); a switch (23) coupled between the first power domain circuit and the second power domain circuit, the switch having a switch control input (SWC); and a control circuit (22) having a control output coupled to the switch control input as called for in claims 1, 7 and 13.
Regarding claims 2, 8 and 14, Kawasoe’s figure 2 shows VDDR is lower than VDDL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 9, 11-12, 15, 17-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasoe (USP 10,310,579) in view of Wang et al. (US 2017/0331463).
Regarding claims 3, 9 and 15, Kawasoe’s figure 2 shows an integrated circuit comprising all the aspects of the present invention as noted above except for a booster circuit coupled to the second power domain circuit as called for in claims 3 and 9.
Wang et al.’s figure 2 shows an integrated circuit including a level shifter (201b) (i.e. boost circuit) coupled in between the first and second domain circuits (201, 202) to provide an appropriate power supply to the circuit domains.  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the present invention to include Wang et al.’s boost circuit in Kawasoe’s circuit arrangement for the purpose of providing appropriate power supply to the circuit domains as taught by Wang et al. reference.
Regarding claims 4, 11-12 and 17-18, Wang et al.’s boost circuit is coupled to a sensor pulse signal (Vcore211/Vmem212) and configured to generate a voltage (output of the level shifter) for the second domain circuit.

Allowable Subject Matter
Claims 5-6, 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        5/29/2022